Per Curiam.

Suit by the appellee against the railroad company for killing a hog. The suit is based upon the statute making railroad companies liable for stock killed upon the road where it is not fenced. Judgment for the plaintiff.
We are of opinion that the defendant was not required to fence the road at the point where the animal in question was killed. It was at that point, near Indianapolis, where the engine house and machine shop, car house, wood house and wood yard, of the defendant are situated, which point, as it seems to us, could not well be fenced. Indianapolis, &c., R. R. Co. v. Kinney, 8 Ind. 402.
The judgment below is reversed with costs, and the cause remanded.